DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, with claim 13 being hereby withdrawn. Claims 1-12 and 14-20 have been considered below. 
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on April 26, 2021. 
The traversal is on the grounds that that searching and examining both Groups I and II would not pose a serious burden and that a thorough search for the subject matter of Group II would encompass a thorough search for the subject matter of Group I. This is not found persuasive. A thorough search for the subject matter of Group II would not encompass a thorough search for the subject matter of Group I. For example, Group II does not require particular features of Group I, e.g., a vector control that includes an actuator extending between the frame and the rotor shaft, a rotor shaft suspended from the frame via a pivot bearing, etc. Also, Groups I and Group II each requires a specific classification search, along with uniquely tailored text searching. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities: claims 16 and 17 each includes a period “.” at the beginning of the claim language. Also, claim 16 includes stray characters “p:” in line 5. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6-12, and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the claim language “a first actuator” and “a second actuator” each renders the claim indefinite. Claim 4 depends on claim 1, which recites “an actuator.” It is unclear whether the first actuator and second actuator of claim 4 are encompassed by the actuator of claim 1. Because the metes and bounds of the claimed subject matter would be unascertainable to one of ordinary skill in the art, claim 4 is rejected under 35 U.S.C. § 112(b).
Regarding claim 6, the claim language “the drive” renders the claim indefinite. It is unclear whether the “drive” of claim 6 is the same as the “aerial vehicle drive” recited in the preamble of claim 1. Further, the claim language "the aerial vehicle" in line 2 renders the claim indefinite; there is insufficient antecedent basis for this limitation in the claim, and it is unclear whether or not the claim encompasses an aerial vehicle. Because the metes and bounds of the claimed subject matter would be unascertainable to one of ordinary skill in the art, claim 6 is rejected under 35 U.S.C. § 112(b). Claims 7-12 are also rejected under 35 U.S.C. § 112(b), at least by virtue of their dependency on claim 6. 
Further regarding claim 8, the recitations "preferably" and “further preferably” in line 3 each renders the claim indefinite, because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Claim 16 is rejected under 35 U.S.C. § 112(b) because it recites “a second actuator” in line 3, again in line 5, and then again in line 7. It is unclear whether each recitation of “a second actuator” is intended to refer to the same actuator. For purposes of examination, it is presumed that “a second actuator” in line 5 should instead read “a third actuator,” and that “a second actuator” in line 7 should instead read “a fourth actuator.” Also, claim 16 recites “the rotor shaft” in lines 4 and 7. It is unclear whether “the rotor shaft” is intended to refer to the “first rotor shaft” or to the “second rotor shaft.” For purposes of examination, it is presumed that the rotor shaft recited in line 4 refers to the first rotor shaft, and that the rotor shaft recited in line 7 refers to the second rotor shaft. Because the metes and bounds of the claimed subject matter would be unascertainable to one of ordinary skill in the art, claim 16 is rejected under 35 U.S.C. § 112(b). 
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 3,135,481 to Sudrow (“Sudrow”).
Regarding claim 1, Sudrow discloses a vector control for an aerial vehicle drive comprising: 
a frame (36, FIG. 3); 
a rotor shaft (FIGS. 3 and 4) suspended from said frame via a pivot bearing (80/82, FIGS. 3 and 4; Col. 2, lines 69-72); 
a rotor (14) mounted for rotation relative to the rotor shaft (FIG. 3); 
a motor (22) operative to set the rotor in rotation (Col. 2, lines 12-22); and 
an actuator (88, 90, 92, 94) extending between the frame and the rotor shaft and operable to change the orientation of the rotor shaft (Col. 3, lines 5-14 and lines 29-64; FIGS. 3 and 4).
Sudrow’s disclosure of an engine (22) reads on the claim term “a motor,” as recited in claim 1. In case it is argued, however, that an engine is not a motor, then it is well settled that see applicant’s specification at ¶ [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of Sudrow by replacing the engine with an electric motor, in order to improve its environmental impact. 
Regarding claim 2, Sudrow discloses wherein the pivot bearing is configured as a cardanic suspension or as a ball joint (Col. 2, lines 69-72; FIGS. 3 and 4).
Regarding claim 3, Sudrow discloses wherein the pivot bearing comprises a torque bracket (82) acting between the rotor shaft and the frame (Col. 2, line 69 to Col. 3, line 4).
Regarding claim 4, Sudrow discloses a first actuator (88) operative to drive a pivot movement of the rotor shaft about a first pivot axis (Col. 3, lines 29-41); and a second actuator (90) operative to drive a pivot movement of the rotor shaft about a second pivot axis (Col. 3, lines 42-64).
Regarding claim 5, Sudrow discloses wherein the motor (22) is connected to the rotor shaft (Col. 2, lines 12-19; FIG. 3).
Regarding claim 6, Sudrow discloses wherein the drive is operable to provide lift to the aerial vehicle (Col. 2, lines 12-19).
Regarding claim 7, Sudrow discloses wherein said rotor (14) comprises a first rotor, and further comprising a second rotor (12) oriented coaxially with said first rotor in a normal state of the aerial vehicle drive (FIGS. 2 and 3; Col. 2, lines 6-16).
Regarding claim 8, Sudrow discloses each and every element of claim 7 as discussed above, but it is silent on wherein an axial distance between the first rotor and the second rotor corresponds to at least 20% preferably at least 40%, further preferably at least 50% of the rotor diameter of the upper rotor.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of the claimed relative dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of Sudrow so that an axial distance between the first rotor and the second rotor corresponds to at least 20% preferably at least 40%, further preferably at least 50% of the rotor diameter of the upper rotor, in order to improve maneuverability. 
Regarding claim 10, Sudrow teaches each and every element of claim 8 as discussed above, and it teaches a control unit, a battery and/or a motor (22) of the vector control disposed such that they do not protrude beyond a theoretical cylinder, the axis of which coincides with the vertical axis of the aerial vehicle. Sudrow appears to teach the diameter of the theoretical cylinder is smaller than 50%, preferably smaller than 30%, further preferably smaller than 20% of the rotor diameter (FIG. 3); but it does not explicitly teach this claim limitation.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having 
Regarding claim 12, Sudrow discloses teaches a protective cover (24) arranged above the upper rotor (FIGS. 1 and 3). 
Claim Rejections - 35 USC § 103
Claims 1, 6-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0096490 to Gordon (“Gordon”) in view of Sudrow.
Regarding claim 1, Gordon teaches a vector control for an aerial vehicle drive comprising:
a frame (11, 4); 
a rotor shaft (8);
a rotor (12) mounted for rotation relative to the rotor shaft (FIG.7); and
a motor (14) operative to set the rotor in rotation (¶ [0151]).

Sudrow teaches a vector control for an aerial vehicle, comprising a rotor shaft (FIGS. 3 and 4) suspended from said frame via a pivot bearing (80/82, FIGS. 3 and 4; Col. 2, lines 69-72); and an actuator (88, 90, 92, 94) extending between the frame and the rotor shaft and operable to change the orientation of the rotor shaft (Col. 3, lines 5-14 and lines 29-64; FIGS. 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of Gordon by further including the pivot bearing and actuator, as taught by Sudrow, in order to provide thrust vectoring and thus improved steering capabilities. 
Regarding claim 6, the combination of Gordon and Sudrow teaches each and every element of claim 1 as discussed above, and Gordon teaches wherein the drive is operable to provide lift to the aerial vehicle (Gordon at Abstract).
Regarding claim 7, the combination of Gordon and Sudrow teaches each and every element of claim 6 as discussed above, and Gordon teaches wherein said rotor comprises a first rotor (12, shown at the top of FIG. 7) and further comprising a second rotor (12, shown at the bottom of FIG. 7) oriented coaxially with said first rotor in a normal state of the aerial vehicle drive (FIG. 7).
Regarding claim 8, the combination of Gordon and Sudrow teaches each and every element of claim 7 as discussed above, but the combination is silent on wherein an axial distance between the first rotor and the second rotor corresponds to at least 20% preferably at least 40%, further preferably at least 50% of the rotor diameter of the upper rotor.
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of the claimed relative dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of the Gordon and Sudrow combination so that an axial distance between the first rotor and the second rotor corresponds to at least 20% preferably at least 40%, further preferably at least 50% of the rotor diameter of the upper rotor, in order to improve maneuverability. 
Regarding claim 9, the combination of Gordon and Sudrow teaches each and every element of claim 7 as discussed above, and Gordon teaches an installation plane of the frame disposed between the first rotor and the second rotor (FIG. 7, showing the lower support ring (11) for the top half of the aircraft). The combination of Gordon and Sudrow thus teaches said actuator (88, 90, 92, 94) of said vector control is attached to said plane (Gordon at FIG. 7 and Sudrow at FIGS. 1, 3, and 4).
Regarding claim 10, the combination of Gordon and Sudrow teaches each and every element of claim 8 as discussed above, and Gordon teaches a control unit, a battery and/or a motor (14) of the vector control disposed such that they do not protrude beyond a theoretical cylinder, the axis of which coincides with the vertical axis of the aerial vehicle. The combination appears to teach the diameter of the theoretical cylinder is smaller than 50%, preferably smaller than 30%, further preferably smaller than 20% of the rotor diameter (see Gordon at FIG. 7, showing that the horizontal dimension of the motor (14) appears to extend less than 50% of the rotor diameter); but the combination does not explicitly teach the diameter of the theoretical cylinder is smaller than 50%, preferably smaller than 30%, further preferably smaller than 20% of the rotor diameter. 
It is well settled, however, that where the only difference between the prior art and the claimed device is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. (MPEP 2144.04, citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). In this case, applicant has not shown patentable significance of the claimed relative dimensions. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of the Gordon and Sudrow combination so that the diameter of the theoretical cylinder is smaller than 50%, preferably smaller than 30%, further preferably smaller than 20% of the rotor diameter, in order to reduce the size and weight of the motor and thus improve aerodynamic efficiency. 
Regarding claim 11, the combination of Gordon and Sudrow teaches each and every element of claim 7 as discussed above, and Gordon teaches a multiplicity of installation planes (11) which are connected together via struts (17), wherein the struts extend radially outside the rotors (FIG. 7). 
Regarding claim 12, the combination of Gordon and Sudrow teaches each and every element of claim 7 as discussed above, and Gordon teaches a protective cover arranged above the upper rotor (FIG. 7, showing (11) at the top). 
Regarding claim 14, Gordon teaches vector control for an aerial vehicle drive comprising: 
a frame (11, 4); 
a first rotor shaft (8 shown at top in FIG. 7); 
a second rotor shaft (8 shown at bottom in FIG. 7) 
a first rotor mounted for rotation relative to the first rotor shaft (12 shown at top in FIG. 7); 
a second rotor mounted for rotation relative to the second rotor shaft (12 shown at bottom in FIG. 7) said first rotor mounted coaxially with said second rotor in a normal state of the aerial vehicle drive (FIG. 7); 
a first motor operative to set the first rotor in rotation (14 shown at top in FIG. 7; ¶ [0151]); 
a second motor operative to set the second rotor in rotation (14 shown at bottom in FIG. 7; ¶ [0151]); 
Gordon does not explicitly teach the first rotor shaft is suspended from said frame via a first pivot bearing, the second rotor shaft is suspended from said frame via a second pivot bearing; a first actuator extending between the frame and the first rotor shaft and operable to change the orientation of the first rotor shaft; a second actuator extending between the frame and the first rotor shaft and operable to change the orientation of the first rotor shaft said first and second actuators circumferentially offset to uni-directionally position the first rotor shaft; a third actuator extending between the flame and the second rotor shaft and operable to change the orientation of the second rotor shaft; and a fourth actuator extending between the frame and the 
Sudrow teaches a vector control for an aerial vehicle, wherein the rotor shaft is suspended from the frame via a pivot bearing (80/82, FIGS. 3 and 4; Col. 2, lines 69-72). Also, Sudrow teaches a first actuator (88) extending between the frame and the rotor shaft and operable to change the orientation of the first rotor shaft (Col. 3, lines 29-41); a second actuator (90) extending between the frame and the first rotor shaft and operable to change the orientation of the rotor shaft (Col. 3, lines 42-64) said first and second actuators circumferentially offset to uni-directionally position the first rotor shaft (FIGS. 1, 3, and 4; Col. 3, lines 5-14 and lines 29-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of Gordon so that the first and second rotor shaft is each suspended from said frame via a respective pivot bearing, as taught by Sudrow, in order to provide thrust vectoring and thus improved steering capabilities. Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vector control of Gordon by further including, for each rotor shaft, two actuators to change the orientation of the respective rotor shaft, wherein the actuators are circumferentially offset to uni-directionally position the respective rotor shaft, as taught by Sudrow, in order to improve steering capabilities. 
Thus, the combination of Gordon and Sudrow thus teaches the first rotor shaft is suspended from said frame via a first pivot bearing, the second rotor shaft is suspended from said frame via a second pivot bearing; a first actuator extending between the frame and the first rotor shaft and operable to change the orientation of the first rotor shaft; a second actuator extending between the frame and the first rotor shaft and operable to change the orientation of the first rotor 
Regarding claim 15, the combination of Gordon and Sudrow teaches wherein the first pivot bearing comprises a torque bracket acting between the first rotor shaft and the frame, and wherein the second pivot bearing comprises a torque bracket acting between the second rotor shaft and the frame (Gordon at FIG. 7; Sudrow at 82; Col. 2, line 69 to Col. 3, line 4).
Regarding claim 16, the combination of Gordon and Sudrow teaches a first actuator operative to drive a pivot movement of the first rotor shaft about a first pivot axis, and a second actuator operator to drive a pivot movement of the [first] rotor shaft about a second pivot axis; a [third] actuator operative to drive a pivot movement of the second rotor shaft about a third pivot axis, and a [fourth] actuator operative to drive a pivot movement of the [second] rotor shaft about a fourth pivot axis (Gordon at FIG. 7; Sudrow at (88, 90; Col. 3, lines 5-14 and lines 29-64’ see also analysis of claim 14 above).
Regarding claim 17, the combination of Gordon and Sudrow teaches wherein the first motor is connected to the first rotor shaft (14, 8 shown at the top of FIG. 7 of Gordon) and the second motor is connected to the second rotor shaft (14, 8 shown at the bottom of FIG. 7 of Gordon). 
Regarding claim 18, the combination of Gordon and Sudrow teaches an installation plane (Gordon at FIG. 7, showing the lower support ring (11) for the top half of the aircraft) of 
Regarding claim 19, the combination of Gordon and Sudrow teaches each and every element of claim 18 as discussed above, and Gordon teaches a multiplicity of installation planes (11) which are connected together via struts (17), wherein the struts extend radially outside the rotors (FIG. 7).
Regarding claim 20, the combination of Gordon and Sudrow teaches each and every element of claim 14 as discussed above, and Gordon teaches a protective cover arranged above the upper rotor (FIG. 7, showing (11) at the top). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/MARC BURGESS/Primary Examiner, Art Unit 3642